Citation Nr: 0518049	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  04-04 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel





INTRODUCTION

The veteran had active military duty from May 1966 to May 
1968, and again from October 1969 to February 1973.  His 
second enlistment, however, was terminated as a result of an 
administrative discharge with an under other than honorable 
conditions (UOTHC) discharge as a result of multiple 
disciplinary infractions including some ten Article 15 
punishments, and conviction by two special courts-martial.  
Lost time during this second enlistment amounted to 382 days, 
of which 148 days were served in confinement.  It is also 
noted that the veteran later applied to the Army Discharge 
Review Board for an upgrade of this discharge, and in April 
1981, an upgrade by that review board was denied.  There has 
been no administrative determination by the agency of 
original jurisdiction regarding this second enlistment, but 
none is necessary based upon the facts presented in this 
case.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico, which denied the appellant's 
claim for service connection for the cause of the veteran's 
death.  The case is now ready for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran was not granted service connection for any 
disease or injury attributable to military service during his 
lifetime.

3.  The veteran died in November 2002, at age 56, from 
chronic obstructive pulmonary disease (COPD), for which he 
was noted to be oxygen-dependent.  

4.  COPD was not incurred during or for decades after the 
veteran's military service, and no medical or other competent 
evidence shows that the veteran's death in 2002 from COPD was 
caused by or contributed or causally related to any disease 
or injury incurred or aggravated in the veteran's active 
military service.  



CONCLUSION OF LAW

Service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1103, 1110, 1310, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claim.  VCAA provides that VA will notify claimants of the 
evidence necessary to substantiate claims, and make 
reasonable efforts to assist claimants in obtaining such 
evidence.

A review of the claims folder reveals that the RO provided 
the appellant with formal VCAA notification in June 2003, 
prior to the initial adverse rating decision subsequently 
issued in August 2003.  The RO again provided the appellant 
with formal notice of VCAA in September 2003.  These 
notifications informed the appellant of the evidence 
necessary to substantiate her claim, of the evidence which 
she was responsible to submit, the evidence VA would collect 
on her behalf, and requested her to submit any relevant 
evidence in her possession.  The appellant was also offered 
the opportunity of testifying at a hearing at the RO in March 
2004, at which time the specific evidence necessary to 
substantiate her claim was discussed:  Namely, evidence 
relating the veteran's death causing COPD to some incident, 
injury or disease of active military service.  Records of the 
veteran's treatment with VA were collected for review.  The 
evidence does not show nor does the appellant argue that 
there remains any additional relevant evidence which is 
uncollected for review.  The Board finds that the duties to 
assist and notify of VCAA have been satisfied in this case.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

To establish service connection for the cause of death, the 
evidence must show that disability incurred or aggravated or 
otherwise related to service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition, be the immediate or underlying 
cause of death, or it must be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  

In determining whether service connection is warranted for a 
disability or death, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b).  

Analysis:  During the veteran's lifetime, he was never 
awarded service connection for any disease or injury related 
to service.  The veteran had filed a claim for service 
connection for emphysema prior to his death, but this claim 
had not been adjudicated prior to the veteran's death.  In 
May 2004, the RO issued a rating decision denying service 
connection for emphysema for accrued benefits purposes.  
There is no notice of disagreement on file with respect to 
that decision.  

The service medical records from both of the veteran's 
enlistments from 1966 to 1968, and 1969 to 1973, are entirely 
silent for any complaints, findings, treatment or diagnosis 
of chronic respiratory illness, including chronic obstructive 
pulmonary disease (COPD).  The veteran's January 1972 final 
report of medical examination for separation from service 
noted that his heart, lungs and chest were normal.  In 
the accompanying report of medical history completed by the 
veteran, he indicated in the negative to questions of whether 
he had tuberculosis, asthma, shortness of breath, pain or 
pressure in his chest, and chronic cough.  

Records of the veteran's outpatient treatment at the 
Albuquerque VAMC commencing in early 2000 note that the 
veteran had severe chronic COPD.  A personal history taken 
from the veteran in April 2001 includes the veteran's report 
that COPD had been diagnosed "two years ago at Lovelace when 
he was admitted for pneumonia."  These records show that the 
veteran had smoked tobacco for many years and continued to 
smoke despite being diagnosed with end-stage COPD and with 
the necessity of using oxygen.  The predominating diagnoses 
during the veteran's treatment with VA were COPD, weight 
loss, tobacco use, and depression.  

A certificate of death records that the veteran died on 
November 6, 2002, as a result of COPD, oxygen dependent.  He 
is shown to have passed away at home.  There were no other 
contributing causes or factors listed in the death 
certificate as leading to the veteran's death.  

A preponderance of the evidence of record is against the 
appellant's claim for service connection for the cause of the 
veteran's death.  The veteran is shown to have died in 2002 
solely as a result of COPD.  The earliest clinical record of 
COPD is a historical reference to a first diagnosis at 
Lovelace Medical Facility in the late 1990's, some 25 years 
after the veteran was separated from service.  There is a 
complete absence of any competent clinical evidence which in 
any way relates the veteran's death causing COPD to any 
incident, injury or disease of active military service.  That 
is, the veteran's COPD is shown to have had onset decades 
after the veteran was separated from service.  

Although no claim has been advanced by the appellant with 
respect to the veteran's tobacco use during service, the 
Board would point out that 38 U.S.C.A. § 1103, effective in 
July 1998, stated that a veteran's disability or death shall 
not be considered to have resulted from personal injury 
suffered or disease contracted in line of duty in the 
military service on the basis that it resulted from injury or 
disease attributable to the use of tobacco products by a 
veteran during that veteran's service.  This law became 
effective prior to the veteran's death and prior to the 
appellant's current claim for service connection for the 
cause of the veteran's death.  





ORDER


Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


